Citation Nr: 1454543	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for thrombocytopenia. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  (The Board notes that the RO has considered that the rating decision on appeal is from August 2007.  The RO initially denied the Veteran's claim in June 2004, and then again in October 2005, May 2006, and August 2007.  Each request by the Veteran to "reopen" his claim was within a year of an RO denial; thus, they can be considered as timely notices of disagreement.)  

In February 2010, the Veteran testified before a Decision Review Officer in Decatur, Georgia.  A transcript of that hearing is of record.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran did not have signs or symptoms of thrombocytopenia in service.

2.  The Veteran was diagnosed with thrombocytopenia more than two decades after separation from service.

3.  The competent credible evidence of record is against a finding that the Veteran has thrombocytopenia causally related to, or aggravated by, active service, to include exposure to herbicide. 



CONCLUSION OF LAW

The criteria for service connection for thrombocytopenia have not been met. U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in April 2004, July 2005, February 2006, and January 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim, to include the Veteran's testimony at a DRO hearing and a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  Clinical evidence from the initial diagnosis in approximately 1992 or 1994 is not of record; regardless, the Board finds that a remand to attempt to obtain such is not warranted.  The Board does not dispute the initial diagnosis date or the Veteran's statement that he was not symptomatic at that time.  In addition, the Veteran has not provided authorization for VA to obtain such records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 

The Board finds that a VA clinical examination/opinion is not warranted.  There is no competent credible evidence of record which indicates that the Veteran's thrombocytopenia may be causally related to service, to include, herbicide exposure.  The clinical records specifically note that thrombocytopenia is not a disease associated with Agent Orange exposure.  As discussed in further detail below, there is no competent credible evidence of record that the Veteran had thrombocytopenia in service, or casually related to, or aggravated by service.  Thus, a VA clinical opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2014).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. See 78 Fed. Reg. 54,763 -54,766 (Sept. 6, 2013) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran avers that he has thrombocytopenia due to active service exposure to herbicides.  Thrombocytopenia is a decrease in the number of platelets.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  VA records reflect that the Veteran has a diagnosis of immune thrombocytopenia purpura.  The earliest clinical evidence of thrombocytopenia is from 2003, which reflects that the Veteran reported having been diagnosed in 1992.  The Veteran testified at the 2010 DRO hearing that he did not have symptoms of thrombocytopenia at the time of his diagnosis [in approximately 1992 or 1994], but that he was diagnosed when his blood was tested for donation purposes.  He further testified at the DRO hearing that no doctor had linked his condition to herbicide exposure.  

The Veteran's DD 214 reflects that he served in the Pacific theater of operations for one year.  It also reflects that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  He has asserted that he was in Vietnam from February 1966 through February 1967.  Although the DD 214 does not reflect actual service in Vietnam, for purposes of this decision, the Board finds the Veteran credible as to his service there.  Thus, his service in Vietnam was within the applicable time frame in 38 C.F.R. § 3.307, and he is presumed to have been exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for thrombocytopenia.  Thus, the herbicide presumption under 38 C.F.R. § 3.309 is inapplicable to the Veteran's thrombocytopenia.  

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for evidence of thrombocytopenia in service, or a competent clinical opinion that the Veteran's thrombocytopenia is as least as likely as not due to his service, to include exposure to herbicides.  

The Veteran testified at the October 2014 Board hearing that no treating physician has told him that he or she thinks that the Veteran's thrombocytopenia is due to Agent Orange exposure, although one physician stated that his blood disorder could be early stages of a disability connected to Agent Orange.  (See Board hearing transcript, page 5.)  VA clinical records in 2007 reflect that "flow cytometric immunophenotyping of the Veteran's bone marrow fails to identify any errant or clonal cell populations arguing against the presence of leukemia lymphoma or severe myelodysplasia involving this marrow specimen."  The report further reflects that thrombocytopenia is not one of the conditions associated with Agent Orange exposure, although diseases are such as CLL Hodgkin's disease, non-Hodgkin's Lymphoma, and Multiple myeloma may begin with thrombocytopenia.  Importantly, the Veteran has not been shown to have these diseases.  Moreover, the term "may" is speculative and indicates that the listed disabilities may not, in some circumstances, begin with thrombocytopenia.  The record does not indicate that it is as likely as not that thrombocytopenia will develop into one of the listed disease.  

The Veteran's STRs are negative for any complaints of, or treatment for, thrombocytopenia.  Blood tests in service reflect a small amount of white blood cells due to gonorrhea, but do not reflect a decrease in platelets due to thrombocytopenia.  (See August 1966 - December 1966 STRs).  In addition, the STRs do not reflect signs and symptoms of abnormal bleeding (e.g. bruises or spots on the skin) which may be indicative of thrombocytopenia.  The Veteran's August 1967 report of medical examination for separation purposes reflects that the Veteran's systems and body parts were all normal with the exception of a tattoo on the upper right arm.  

As noted above, the Veteran separated from service in 1967.  The earliest clinical evidence of thrombocytopenia is in 2003, at which time the Veteran asserted an initial diagnosis date of 1992.  Thus, by the Veteran's account, he was diagnosed more than twenty years after separation from service.  In addition, he was asymptomatic at the time of his diagnosis.  There is also no competent credible evidence of symptoms in the 25 years between separation and diagnosis.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA clinical records reflect that the Veteran's thrombocytopenia is of unknown origin. (See November 2008 VA clinical record.)  There is no competent credible evidence of record that it is as likely as not that the Veteran had thrombocytopenia in his two years of service, or that it was acquired in service, rather than in the 20 years prior to service, or in the 25 years after service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of disabilities of the blood.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In sum, the evidence of record is against a finding that the Veteran had thrombocytopenia in service, or that his current thrombocytopenia is causally related to, or aggravated by, active service, to include herbicide exposure.  The Board finds that the preponderance of the evidence is against a grant of service 

connection; thus, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for thrombocytopenia is denied.



____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


